[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JULY 9, 2007
                               No. 07-10307                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                  D. C. Docket No. 06-00356-CR-T-26-TGW

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

ANGEL PORTOCARRERO-OBANDO,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (July 9, 2007)

Before ANDERSON, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Angelo Ferlita, appointed counsel for Angel Portocarrero-Obando in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Portocarrero-Obando’s

conviction and sentence are AFFIRMED.




                                          2